Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification
In paragraph [0008], line 5, change “S” to --- P ---.
In paragraph [0009], lines 2-3, change “image forming unit” to --- image forming portion ---.
In paragraph [0010], line 9, change “image forming unit” to --- image forming portion ---.
In paragraph [00011], lines 1 and 2, change “image forming unit” to --- image forming portion ---.
In paragraph [0012], lines 1 and 4, change “image forming unit” to --- image forming portion ---.
In paragraph [0020], lines 6, change “image forming unit” to --- image forming portion ---.
In paragraph [0023], line 4, change “and the four” to --- and four ---.

Remarks
The above changes are to correct obvious errors.  Note the only reference character in the application that is used to identify a sheet is P, see Figure 1 and paragraph [0010], line 4.  Note the changes of “image forming unit” to --- image forming portion --- finds support in paragraph [0011], line 5, paragraph [0013], line 8, paragraph [0014], lines 3-4 and 6, paragraph [0016], line 4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-5 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an intermediate transfer device, including: an endless intermediate transfer belt that moves along an arrangement direction of a plurality of image carriers; a plurality of primary transfer rollers that are disposed to be opposed to the plurality of image carriers via the intermediate transfer belt and transfer toner images formed on respective outer circumferential surfaces of the plurality of image carriers sequentially in a superimposed manner onto the intermediate transfer belt; a plurality of pairs of support members that rotatably support both end parts of respective rotary shafts of the plurality of primary transfer rollers and are pivotable in directions in which the primary transfer rollers approach and separate from the intermediate transfer belt; a biasing member that biases each of the support members in the direction in which the primary transfer rollers approach the intermediate transfer belt; a pair of movable members that makes contact with the support members on both end sides of the rotary shafts of the plurality of primary transfer rollers so as to cause the support members to pivot; and a pair of frame members that is disposed at the both end parts of the rotary shafts of the plurality of primary transfer rollers and pivotably supports the support members, wherein in a rotation axis direction of the primary transfer rollers, the movable members are disposed between the pair of frame members and within an extending range of the intermediate transfer belt.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami et al disclose a transfer device has primary transfer rollers supported so as to be upwardly and downwardly movable within a path of movement and opposed to respective photosensitive drums across a portion of an intermediate transfer belt.
Hosohara et al disclose an image forming apparatus includes primary transfer rollers rotatably supported by pivotable bearing link members.
Kouzu discloses an image forming apparatus having primary transfer rollers that are each fixed to a rotatable L-shaped arm portion to allow the primary transfer rollers to move into and out of contact with a transfer belt.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
August 18, 2022